Citation Nr: 1535525	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include secondary to residuals of a left knee injury with osteoarthritis, status post meniscectomy.

2.  What evaluation is warranted for left shoulder bursitis with degenerative arthritis from January 20, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981, April 1982 to April 1984, November 2001 to November 2002 and from March 2003 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2006 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded by the Board in April 2014 to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran and his son testified before the Board at a September 2012 hearing; a transcript of the hearing is of record.

The claim to reopen the issue of entitlement to service connection for a right knee disability is REMANDED to the AOJ.


FINDING OF FACT

From January 20, 2009, the Veteran's left shoulder bursitis with arthritis has not been manifested by limitation of motion to 25 degrees from the side; there is no ankylosis of the joint or associated symptomatology present which would warrant a separate compensable evaluation. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent since January 20, 2009, for bursitis of the left shoulder with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.54, 4.71a, Diagnostic Codes 5019, 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection has been awarded, and an initial evaluation and effective date assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/ Simmons, 556 U.S. 396 (2009).

Further, VA has fulfilled its duty to assist the Veteran in obtaining identified an available evidence needed to substantiate his claim and, as warranted by law, afforded VA examinations.  He was provided an opportunity to present pertinent evidence and testimony at a hearing before the Board.  The undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Finally, there has been substantial compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The disability ratings for the Veteran's bursitis of the left shoulder with arthritis have been staged per Fenderson with a 10 percent evaluation assigned prior to January 20, 2009, and a 20 percent evaluation assigned thereafter, pursuant to Diagnostic Code 5201.  See 38 C.F.R. § 4.71a (2015).  In its April 2014 decision, the Board adjudicated the issue of entitlement to an increased evaluation prior to January 20, 2009.  Thus, that period is no longer in appellate status.  The Veteran asserts that his left shoulder disability is manifested by severe pain, weakness, fatigue, stiffness, burning and radiating pain.  He therefore contends an increased evaluation is warranted throughout the entire appellate period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran is right-handed; therefore, his service-connected left shoulder represents the "minor" joint.  Diagnostic Code 5201, pertaining to limitation of motion of the arm, contemplates a 20 percent evaluation when motion of the arm is limited to midway between the side and shoulder level (45 degrees of motion).  A maximum 30 percent evaluation is warranted where motion of the arm is limited to 25 degrees from the side.  

Only a single evaluation may be awarded for each arm that suffers from limited motion at the shoulder joint.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  In other words, separate evaluations may not be awarded in a case where there is limited motion in both the flexion and abduction planes.  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

After reviewing the evidence of record, including the reports of VA examinations conducted in January 2010, June 2013 and January 2014, as well as numerous VA and private treatment records pertaining to the left shoulder, the Board finds that entitlement to an evaluation in excess of 20 percent is not warranted for bursitis of the left shoulder at any point during the appeal period.  In this regard, while the Veteran consistently reports left shoulder pain, including occasionally a burning sensation, there is no objective evidence to demonstrate a limitation of left arm motion to 25 degrees from the side, either in flexion or abduction.  Specifically, in January 2010 the Veteran demonstrated 90 degrees of forward flexion and abduction, 75 degrees of external rotation, and 80 degrees of internal rotation.  In June 2013 he demonstrated 30 degrees of left shoulder flexion, and 40 degrees of abduction with pain at the end point in each plane.  Finally, in January 2014, he showed 180 degrees of flexion with pain at the end point, and 160 degrees of abduction with pain at the end point.

To the extent the Veteran experiences pain throughout the range of left shoulder motion, the objective evidence of record indicates such pain does not limit his functional range of motion to such severity as to warrant an increased initial evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system"); see also DeLuca, 8 Vet. App. at 206-07.

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected left shoulder disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  Diagnostic Codes 5200 and 5202 do not apply because there is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus of such severity as to warrant an evaluation greater than 20 percent.

Accordingly, the preponderance of the evidence is against entitlement to an initial evaluation in excess of 20 percent for bursitis of the left shoulder with arthritis at any point as of January 20, 2009.  38 C.F.R. § 4.71a.  As such, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Final Considerations

The discussion above reflects that the symptoms of the Veteran's left shoulder disability are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness, weakness, fatigue and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, the question of entitlement to total disability rating based on individual unemployability is an element of all increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the Veteran has explicitly withdrawn a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders during the appeal period, and there is neither an assertion by the appellant nor evidence of record that the Veteran is unemployable due to his service-connected left shoulder disability.  Therefore, remand or referral of a derivative claim of entitlement to individual unemployability  benefits is unnecessary.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for bursitis of the left shoulder with arthritis since January 20, 2009, is denied.



REMAND

An April 2015 rating decision denied a claim to reopen the issue of entitlement to service connection for a right knee disability to include secondary to residuals of a left knee injury with osteoarthritis, status post meniscectomy.  The Veteran then submitted a notice of disagreement with respect to this issue in April 2015.  The AOJ has not issued a statement of the case to the Veteran addressing his notice of disagreement.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the claim to reopen the issue of entitlement to service connection for a right knee disability to include secondary to residuals of a left knee injury with osteoarthritis, status post meniscectomy..  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


